DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-6 are objected to because of the following informalities:  “comprising a” (claim 1, line 1) should be changed to: --comprising: a--.  “table (11); the” (claim 1, line 13) should be changed to: --table (11); and the--.  “a beam expanding lens” (claim 3, line 2) should be changed to: --bean expanding lens--.  “an optical” (claim 3, line 4 and line 6; claim 6, line 21) should be changed to: --the optical--.  “an f-θ lens” (claim 3, line 6 and claim 6, line 22) should be changed to: --f-θ lens--; “a computer” (claim 6, line 5) should be changed to: --the computer--; “a bean” (claim 6, line 8) should be changed to: --the bean--; “a transparent” (claim 6, line 10) should be changed to: --the transparent--; “groove ; keeping” (claim 6, line 13) should be changed to: --groove; keeping--; “a clamp” (claim 6, line 14) should be changed to: --the clamp--; “its” (claim 6, line 24) should be changed to: --the bean--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“the edge” (claim 1, line 15) lacks antecedent basis.  It should be changed to: --edges--.
“the distance” (claim 1, line 17), “the positions” (claim 6, line 6), “the shape” (claim 6, line 8), “the thickness” (claim 6, line 11), “the rotation” (claim 6, line 18), “the pre-planned” (claim 6, line 19), and “the surrounding” (claim 6, line 27), “the  entire” (claim 6, last line) are lack antecedent basis.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest a clamp mounted a Z-lifting table and the clamp clamps edges of the transparent substrate to vertically lift the transparent substrate above the  receiving substrate for adjusting a distance between them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art cited for their general teaching of a solder past laser induced forward transfer device.  U.S 6,792,326 to Duignan disclose the solder paste delivery system using laser pulse having similar structural elements of the current claimed invention except for the indicated allowable subject matter above. U.S. 8,728,589 to Auyeung et al disclose the transparent substrate having the groove for receiving the solder paste film as claimed except for the indicated allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/May 21, 2022 		                                           Primary Examiner, Art Unit 3729